Case:19-03329-jwo Doc#:10 Filed: 08/22/19 Page i1iof1

08/17
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN
In re:
Jeffery Lee Cadarette case N°. 49-03329

Chapter 7

Debtor(s).

 

ASSET PROTECTION REPORT

Pursuant to Local Bankruptcy Rule 1007-2(d), debtors filing a Chapter 7 petition and debtors in a case
converting to Chapter 7 must file an Asset Protection Report. List below any property referenced on
Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory Contracts and Unexpired
Leases); and any insurable asset in which there is nonexempt equity. For each asset listed, provide
the following information regarding property damage or casualty insurance:

 

 

 

 

 

 

 

 

 

 

POLICY WILL DEBTOR
IS ASSET NAME & ADDRESS EXPIRATION RENEW INSURANCE
INSURABLE ASSET INSURED? OF AGENT OR DATE ON EXPIRATION?
(from schedules) (Yes/No) INSURANCE CO. (MM/YYYY).._ chs (¥égs/No)
sh —_
none wet Ls oa sti
eo — *¢
=. 27
ee *
apse OO ™
“web ce = i;
ae = i
oh ae
232 —3—_O—
= soc =
oa fee Pnnt

 

 

 

 

 

 

 

lf the debtor is self-employed, does the debtor have general liability insurance for business activities?
YesO NoO

| declare, under penalty of perjury, that the above information is true and accurate to the best of my
knowledge. | intend to provide insurance protection for any exemptible interests in real or personal
property of the estate, and | request that the trustee not expend estate funds to procure insurance

coverage for my exemptible assets.

Dated: o/ 12/19 Hes (delat gis helen

Debtor ~

 

 

 

Dated:
Joint Debtor (if any)

Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
for any insurance policy covering an insurable asset at least 7 days before the date first set for the

meeting of creditors.
